b^s ^-oift*^, •oi

  TO:     CLERK OF THE COURT OF                                      12/23/2014

  CRIMINAL APPEALS

  ?   0   BOX 12303 CAPITAL STATION.

  AUSTIN, TEXAS 787.il



  RE: FILING DATES / NUMBERS / OUTCOME*
  OF C-3 0008220-0926958A-B-C-D-3-F-G-H

  WR--65-469--01--02-03-O4-05-06--07--08



                DEAR CLERK,

          PLEASE WOOLD YOU GIVE ME THE DATE3_NUWBSRS__AND OUT-CQl'IES OF THE ABOVE
  CIT^D AND 'REQUESTED CASES ?

          THANK YOU KINDLY FOR YOUR TIME AND PATIENCE.

                                           3INCERLY,




                                  PAIGE LOUIS BSNNER #1278531

                                  2101 FM 369 Nth ALLRSD UNIT

                                       IOWA PARK,   TEXAS

                                           76367-6568

 PS   IF AT ALL POSSIBLE COULD I     PLEASE GET THE ORDER THAT WAS ISSUED FOR 092595ciH



f$- \t frr-£ <x.
                                           RECEIVED IN
  CCPERSONAL,    FILE
                                    COURT OF CRIMINAL APPEALS

                                            JAN05 2Q15

                                        Abel Acosta, Clerk